102 Mich. App. 724 (1981)
302 N.W.2d 296
CONGREGATION B'NAI JACOB
v.
CITY OF OAK PARK
Docket No. 51156.
Michigan Court of Appeals.
Decided January 6, 1981.
Bruce T. Leitman, P.C., for petitioner.
Shifman & Goodman, P.C. (by Burton R. Shifman and Mark S. Baumkel), for respondent.
Before: BASHARA, P.J., and J.H. GILLIS and CYNAR, JJ.
J.H. GILLIS, J.
This is an appeal from a decision of the Michigan Tax Tribunal. It involves the petitioner's right to tax exemptions for numerous parsonages occupied by rabbis and their families. The respondent denied all but one of the claimed exemptions. On appeal to the Tax Tribunal, however, all of the exemptions were granted. Respondent appeals as of right.
Congregation B'nai Jacob is a Michigan corporation duly organized and existing under MCL 450.178 et seq.; MSA 21.179 et seq. It is "doing business" under the name "Kollel Institute for Advanced Religious Learning".
The members of Congregation B'nai Jacob are Orthodox Jews. A principal aspect of their faith is the belief that no form of motorized transportation may be used on the Sabbath or any Jewish holiday. To accommodate this belief, the congregation has purchased seven parcels of land adjacent to the Kollel. Rabbis and their families live in the homes on these parcels.
*727 The Kollel itself is described as follows in the parties' agreed statement of facts:
"Within the Kollel are classrooms, lecture rooms and a library for scholarly inquiry into the Talmud  the organic Jewish law. However, the Kollel is also a fully equipped synagogue with a sanctuary, a copy of the Torah, and all accoutrements necessary to function as a viable Orthodox synagogue. In fact, the Kollel is used as a synagogue in order to celebrate the Jewish Sabbath as well as all holy days or festivals. All Jewish religious functions as well as weddings, Barmitzvahs, [and] circumcision of male children * * * are celebrated at the Kollel."
In 1977, petitioner requested tax exemptions for seven parcels of land, six on which rabbis live with their families, and the Kollel. The city granted the exemption for the Kollel, but denied the others. Tax exempt status for five residential parcels for 1978 is also at issue.
Pursuant to the fifth subsection of MCL 211.7; MSA 7.7,[1] "[a]ll houses of public worship, with the land on which they stand, the furniture therein and all rights in the pews, and also any parsonage owned by any religious society of this state and occupied as such" is entitled to tax exempt status. The issue raised by this case is whether more than one parsonage per "religious society" may be exempted. Respondent denied the exemptions; the Tax Tribunal construed the statute as permitting such exemptions.
On appeal from a Tax Tribunal decision, this Court is "bound by the factual determinations of the Tribunal. Ironwood v Gogebic County Board of Comm'rs, 84 Mich App 464, 469; 269 NW2d 642 (1978). Where, as here, no fraud is alleged, our *728 review is limited to the question of whether the Tribunal committed an error of law [or] adopted a wrong principle. Consolidated Aluminum Corp, Inc v Richmond Twp, 88 Mich App 229, 231; 276 NW2d 566 (1979), Const 1963, art 6, § 28".[2]Michigan National Bank, Lansing v City of Lansing, 96 Mich App 551, 553; 293 NW2d 626 (1980).
The Tribunal's decision granting the exemptions reasoned as follows: (1) the rabbis assigned to petitioner's congregation are members of the clergy who reside on the land in question; (2) the rabbis are duly ordained and thus the properties are parsonages; (3) the statute's language exempting "any" parsonage connotes an unlimited number of parsonages; (4) the lack of a limit coupled with the actual good faith use of the property in an appropriate manner requires that the property be exempted; (5) such a result will not lead to abuse of the law because financial considerations will naturally limit the number of "parsons" a congregation can afford; and (6) abuse, if any, should be remedied by the Legislature.
There being no dispute that the rabbis are duly ordained or that they are each equally[3] responsible for the religious needs of the congregation, we agree that the houses occupied by the rabbis are parsonages. See, St Joseph's Church v Detroit, 189 Mich 408, 413; 155 NW 588 (1915). The critical issue is whether the Tax Tribunal correctly determined that a given congregation may have multiple tax exempt parsonages. In line with the Tribunal's reasoning, we think that such multiple exemptions are within the scope of the statute.
Exemptions, as the antithesis of tax equality, *729 are to be strictly construed. Asher Student Foundation v East Lansing, 88 Mich App 568, 571; 278 NW2d 675 (1979), lv den 406 Mich 999 (1979). However, as the Tax Tribunal recognized, "[t]he language of the Legislature in exempting from taxation is as much entitled to obedience as that imposing taxation". Detroit Home & Day School v Detroit, 76 Mich 521, 525; 43 NW 593 (1889).
The statute in question, MCL 211.7; MSA 7.7, states that "any" parsonage may be exempted from taxation. It does not state that the parsonage or a parsonage is tax exempt, despite the fact that "any" is generally defined as meaning more than one. See, e.g., Webster's Third New International Dictionary (1965), p 97; Black's Law Dictionary (4th ed, 1951), p 120. See, also, Harrington v Inter-State Business Men's Accident Ass'n, 210 Mich 327, 330-331; 178 NW 19 (1920).[4]
As was stated in Fuller Central Park Properties v City of Birmingham, 97 Mich App 517, 524; 296 NW2d 88 (1980):
"The primary rule of statutory construction is that the Legislature is presumed to have intended the plain meaning of the words used by it. In interpreting statutes, all words and phrases should be construed according to the common and approved usage of the language. Correct and proper interpretation means giving effect to every word of the statute. Every effort must be made to avoid declaring any portion of the Legislature's language to be surplusage." (Footnotes omitted.)
*730 If the word "any" is to be given its common and approved usage, it must be construed as meaning more than one. This gives effect to every word in the statute without reaching a nonsensical or strained result. If such a construction leads to abuse by taxpayers, the Legislature will have to remedy that situation when it arises. We can do no more than apply the statute as it is written.
Affirmed.
NOTES
[1]  Now, MCL 211.7(e); MSA 7.7(e).
[2]  The parties have stipulated that no fraud is alleged.
[3]  The parties stipulated to this fact, and it is one upon which we place substantial reliance in resolving the issue.
[4]  "[T]he word `any' has a well defined meaning not only to the laity but also to the courts. This court has on at least two occasions considered it. In Hopkins v Sanders, 172 Mich 227, where the word `any' was found in an act, this court, speaking through Justice STEERE and having reference to the act, said:

"`In broad language it covers "any final decree" in "any suit at law or in chancery" in "any circuit court." "Any" means "every," "each one of all,'" * * *". 210 Mich 330.